Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 07/14/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the subwavelength features vary across spectral filters” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20020036828 hereinafter Wong) and in further view of Enichlmair et al. (US 20190237500 hereinafter Enichlmair). 
As to claim 1, Wong teaches a spectrometer ([0027] and [0071]), comprising: 
an optical sensor array, the optical sensor array including a substrate and an array of pixels formed on the substrate ([0072] and 820 in FIG. 8B); 
a spectral filter array formed over the pixels of the optical sensor array, the spectral filter array filtering incident light such that each pixel receives light of a spectral transmission profile associated with the pixel ([0072] and 810 in FIG. 8B) ; 
an opaque mask (1370 in FIG. 13C and [0089]) on the transparent spacer (1330) having input apertures (FIG. 13C and [0089]) allowing light through the transparent spacer and onto a portion of the spectral filter array (FIG. 13C).
However, Wong does not explicitly disclose Spectral filter and a transparent spacer formed over the spectral filter array.  
Enichlmair teaches Spectral filter and a transparent spacer formed over the spectral filter array (page 6 right col. lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spectrometer of Wong by having spectral filter and a transparent spacer formed over the spectral filter array for the benefit including improving spectral resolution with clear boundaries between each wavelength bands.  
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070029277 (Jacobowitz et al.), US 6171885 (Fan et al.), US 6395576 (Chang et al.) and US 6495813 (Fan et al.) teach array of optical microlens array over the spectral filter array. 
US 20110211185 (Jak et al.) teaches slowly varying the aperture pattern (e.g., size and/or density of apertures) in the material of the spectral purity filter. 33
US 20080048102 (Kurtz et al.) teaches micro-prisms over spectral filters. 
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 3, none of the prior art alone or in combination disclose or teach of spectral filters in the spectral filter array include dispersive elements having subwavelength features arranged to focus light from the input apertures onto the subwavelength features vary across spectral filters in the spectral filter array such that each pixel in the array of pixels receives light having a spectral transmission profile along with other limitations in the claim.
Claims 4-8 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886